Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 11, 14, 15, 19, and 20 of U.S. Patent No. 11157455. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is anticipated by essentially limitations of claim 1 and 6 of U.S. Patent 11157455.
Claim 2 is anticipated by claim 7 of U.S. Patent 11157455.
Claim 3 is anticipated by claim 8 of U.S. Patent 11157455.
Claim 4 is anticipated by claim 9 of U.S. Patent 11157455.
Claim 5 is anticipated by claim 10 of U.S. Patent 11157455.
Claim 6 is anticipated by claim 20 of U.S. Patent 11157455.  It is an obvious variation in that claim 6 is directed to a method instead of a computing device.  
Claim 9 is anticipated by essentially claim 1 and 6 of U.S. patent 11157455.  It is an obvious variation in that claim 9 is directed to the non-transitory machine readable medium instead of the method.
Claim 10 is anticipated by claim 7 of U.S. Patent 11157455.
Claim 11 is anticipated by claim 8 of U.S. Patent 11157455.
Claim 12 is anticipated by claim 9 of U.S. Patent 11157455.
Claim 13 is anticipated by claim 10 of U.S. Patent 11157455.
Claim 14 is anticipated by claim 20 of U.S. Patent 11157455.  It is an obvious variation in that claim 14 is directed to a non-transitory machine readable medium instead of a computing device.  

Claim 17 is anticipated by essentially claim 1 and 6 of U.S. patent 11157455.  It is an obvious variation in that claim 17 is directed to the computing device instead of the method.
Claim 18 is anticipated by claim 7 of U.S. Patent 11157455.
Claim 19 is anticipated by claim 8 of U.S. Patent 11157455.
Claim 20 is anticipated by claim 9 of U.S. Patent 11157455.
Claim 9 is also anticipated by claim 11 and 14 of U.S. Patent 11157455.
Claim 17 is also anticipated by claim 15 and 19 of U.S. Patent 11157455.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(I) as being anticipated by U.S. Patent Application Publication 20170249222 by Patnaik et. al. (hereafter Patnaik).

Claim 1:
Patnaik discloses 
“intercepting an operation targeting a first storage object, stored by a first node, having a replication relationship with a second storage object stored by a second node;” [intercepting (fig. 4a, 420; 0063, consistency group configuration 420 may be created.  The consistency group configuration may identify the file b, the file c, the file e) an operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418) targeting a first storage object (fig. 4 418, file b, file c, file e), stored by a first node (fig. 4a, 408 first volume), having a replication relationship (0062, replication for data protection) with a second storage object stored (fig. 4C, 438, replicated file b, replicated file c, replicated file e) by a second node (fig. 4 436, second volume)]
“creating a replication operation that is a replication of the operation;”[ creating a replication operation (fig. 4c, 434, baseline transfer) that is a replication (0064, baseline transfer may replicate the consistency group 418 to create a replicated consistency group 438, comprising a replicated file b, a replicated file c, replicated file e)of the operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418)]
“implementing the operation upon the first storage object and the replication operation upon the second storage object; and” [implementing the operation (0063, select 414 the file b, c, and e for inclusion within consistency group 418) upon the first storage object(fig. 4 418, file b, file c, file e) and the replication operation (0064, baseline transfer may replicate the consistency group 418 to create a replicated consistency group 438, comprising a replicated file b, a replicated file c, replicated file e) upon the second storage object (fig. 4 438)]
“maintaining access control list (ACL) file handle parity between the first storage object and the second storage object.”[ maintaining access control list (ACL) file handle parity (fig. 4d 420; 0066) between the first storage object (fig. 4d 418 files b, c, e)and the second storage object (fig. 4d 438, replicated file b, c, e)]

Claim 2:
Patnaik discloses “The method of claim 1, wherein the maintaining comprises: maintaining parity between inode number and generation number pairings between the first node and the second node for the first storage object and the second storage object.”[ maintaining parity between inode number (0065, inode number) and generation number(0065, UUID) pairings between the first node (0065, first volume) and the second node (0065, second volume) for the first storage object(fig. 4d 418 files b, c, e) and the second storage object(fig. 4d 438, replicated file b, c, e)]Claim 3:
Patnaik discloses  “The method of claim 1, wherein the maintaining comprises: replicating access control list (ACL) file handle information to the second storage object.”[ replicating (0064, replicate the consistency group configuration 420 into a second volume 436)access control list (ACL) file handle information (fig. 4c, 420 in 402) to the second storage object (fig. 4c 420 in 404)]Claim 4:
Patnaik discloses “The method of claim 3, wherein the ACL file handle information specifies that an ACL number was allocated by the operation.”[ wherein the ACL file handle information (0063, consistency group configuration 420)specifies that an ACL number (0063, numeric identifiers such as 1345, 4321, 1232)was allocated (fig. 4b 420 in 402) by the operation(0063, select 414 the file b, c, and e for inclusion within consistency group 418)]Claim 5:
Patnaik discloses “The method of claim 3, wherein the ACL file handle information specifies that an ACL number was shared by the operation.”[ wherein the ACL file handle information(0063, consistency group configuration 420) specifies that an ACL number (0063, numeric identifiers such as 1345, 4321, 1232) was shared (fig. 4b 420 in 402) by the operation(0063, select 414 the file b, c, and e for inclusion within consistency group 418)]

Claim 6:
Patnaik discloses “The method of claim 3, wherein the ACL file handle information specifies that an ACL number was used by the operation.”[wherein the ACL file handle information (0063, consistency group configuration 420)specifies that an ACL number (0063, numeric identifiers such as 1345, 4321, 1232)was used (fig. 4b 420 in 402) by the operation(0063, select 414 the file b, c, and e for inclusion within consistency group 418)].

Claim 7:
Patnaik discloses “The method of claim 1, wherein the ACL file handle parity corresponds to replicating a file handle used to reference the first storage object to the second node for referencing the second object.”[ The method of claim 1, wherein the ACL file handle parity (fig. 4d 420; 0066) corresponds to replicating a file handle (fig. 4 440, incremental snapshots; 0066, The consistency group configuration 420, such as the UUIDs, may be used to identify the files and/or LUNs of the consistency group 418 within the incremental snapshots 440.) used to reference the first storage object (fig. 4d 418 files b, c, e) to the second node (fig. 4 436, second volume) for referencing the second object(fig. 4d 438, replicated file b, c, e).]

Claim 8:
Patnaik discloses “The method of claim 1, comprising: maintaining an access control list within a public inode space; and populating the access control list with an access control entity associated with an access control list inode as a file handle for the first storage object.”[ maintaining an access control list (0066, replicated consistency group) within a public inode space (0065, UUID to inode mapping); and populating the access control list (0066, replicated consistency group) with an access control entity (0066, update the replicated consistency group with the delta data) associated with an access control list inode (0065, UUID; 0065, names and inodes can change between volumes and the UUID is an identifier that can tie them all together;) as a file handle (0065, identifier) for the first storage object(fig. 4d 418 files b, c, e)]

Claims 9-16:
Claims 9-16 recite similar limitations as that of claims 1-8 except that claims 9-16 are directed to the non-transitory machine readable medium instead of the method.  Claims 9-16 are rejected under similar rationale as that of claims 1-8.  

Claims 17-20:
Claims 17-20 recite similar limitations as that of claims 1-4 except that claims 17-20 are directed to the non-transitory machine readable medium instead of the method.  Claims 17-20 are rejected under similar rationale as that of claims 1-4.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167